Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 1 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 2 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 3 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 4 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 5 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 6 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 7 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 8 of 9
Case 19-24296-GLT   Doc 14   Filed 11/15/19 Entered 11/15/19 13:33:04   Desc Main
                             Document     Page 9 of 9
